Citation Nr: 1758572	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  02-17 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lower back disability, to include as secondary to service-connected disease or injury.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1980 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In December 2003, the Board denied entitlement to service connection for right knee and lumbar spine disabilities.  In October 2006, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the matter for further evidentiary development.  The appeal was remanded by the Board in February 2008, August 2010, and July 2016.

The issue of entitlement to service connection for low back and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Regrettably, the Board finds that another remand is required prior to the adjudication of the remaining claims on appeal.

The Veteran contends that his lower back and right knee disabilities were caused or aggravated by his service-connected left ankle disability (which itself stems from an in-service left ankle fracture).  He also contends that these disabilities developed during service, and therefore should be service-connected on a direct basis.  In its most recent July 2016 remand, the Board directed the AOJ to obtain an addendum VA medical opinion to further evaluate whether the claimed disabilities were causally linked to the Veteran's left ankle disability, and to reconcile prior negative VA medical opinions with a July 2001 positive nexus opinion submitted by a private physician.
An addendum VA medical opinion was obtained in March 2017.

Regarding the Veteran's low back claim, the Board remand in part instructed the examiner to address the Veteran's lay reports of ongoing back pain since service.  The examiner's medical opinion concerning the Veteran's back condition did not address these lay reports.  Therefore a remand is required for an addendum opinion, as the Board's prior remand directives have not been met.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the Veteran's right knee claim, the VA examiner considered a March 2015 VA orthopedic record reflecting bilateral knee pain due to altered gait and found it inconsistent with clinical examinations and radiological findings.  The examiner stated the Veteran's right knee changes were mild and the Veteran used no braces or assistive devices besides a left ankle brace.  However, the examiner also noted that if the Veteran protected his left ankle, it was possible that changes to the contralateral (right) knee would develop in a more severe degree.  The Veteran's use of a brace shows apparent evidence of protection of the left ankle; given the examiner's rationale, the impact of this assistive device on the Veteran's right knee condition is unclear.  Further, the examiner incorrectly stated that the Veteran is not service-connected for left knee instability, as the previous July 2016 Board decision granted service connection for left knee disability.  Therefore, an addendum opinion is necessary to clarify the impact of the Veteran's service-connected disabilities on his right knee.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any outstanding records of the Veteran's VA treatment.

2.  Return the claims file to the examiner who completed the March 2017 opinion for an addendum regarding the Veteran's lower back disability.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines that another examination is necessary, then such should be arranged.

The examiner is requested to offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that the Veteran's lower back disability, to include degenerative arthritis and recurrent bulging disc with radiculopathy, was incurred in or otherwise the result of service.

The examiner is also requested to offer an opinion addressing whether it is at least as likely as not that the Veteran's lower back disability is proximately due to or aggravated beyond the normal progress of the disorder by his service-connected disabilities.

The examiner is requested to discuss the Veteran's lay reports of ongoing back pain since service and whether there is any medical reason to accept or reject such reports as demonstrating the onset of a low back disability during active service.  Furthermore, the examiner should consider the Veteran's use of a left ankle brace and the fact that the Veteran is service-connected for left knee instability.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  Return the claims file to the examiner who completed the March 2017 opinion for an addendum opinion regarding the Veteran's right knee disability.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines that another examination is necessary, then such should be arranged.

The examiner is requested to offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that the Veteran's right knee disability, to include degenerative arthritis with patellofemoral pain syndrome, was proximately due to or aggravated beyond the normal progress of the disorder by his service-connected disabilities.  The examiner is requested to discuss the impact of the Veteran's use of a left ankle brace on the contralateral (right) knee and the fact that the Veteran is service-connected for left knee instability.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

4.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

